                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELENA PINEDA,                                       Case No. 19-cv-02691-SK
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE FOR
                                   9             v.                                          FAILURE TO PROSECUTE
                                  10     15 FRESH PRODUCE, et al.,
                                  11                    Defendants.

                                  12          On May 17, 2019, the Court scheduled a case management conference for August 19,
Northern District of California
 United States District Court




                                  13   2019. The Court required parties to file a case management statement by August 12, 2019 and to

                                  14   attend the case management conference. On Monday, August 19, 2019, the Court held the initial

                                  15   case management conference in this matter, but no parties appeared.

                                  16          Pursuant to Federal Rule of Civil Procedure 4 (“Rule 4”), “[i]f a defendant is not served

                                  17   within 90 days after the complaint is filed, the court . . . must dismiss the action without prejudice

                                  18   against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

                                  19   The Court must extend the time for service “if the plaintiff shows good cause for the failure.” Id.

                                  20   The 90-day deadline to serve defendants expired on May 15, 2019. Plaintiff has not filed a proof

                                  21   of service and therefore, it is not clear whether she has served any of the defendants.

                                  22          Therefore, the Court HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case
                                       should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  23
                                       Plaintiff shall file a written response to this Order to Show Cause by no later than September 9,
                                  24
                                       2019. Plaintiff must explain in that written response whether she has served Defendants with the
                                  25
                                       summons and complaint in accordance with Rule 4 and if not, provide good cause for her delay.
                                  26
                                       In addition, Plaintiff must explain in that written response why she did not appear for the Case
                                  27
                                       Management Conference on August 19, 2019. Plaintiff is admonished that, if she fails to file a
                                  28
                                   1   response to this Order to Show Cause by September 9, 2019, the Court will reassign this matter

                                   2   and issue a report and recommendation that this matter by dismissed for failure to prosecute.

                                   3          Again, the Court advises Plaintiff that the district court has produced a guide for pro se

                                   4   litigants called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which

                                   5   provides instructions on how to proceed at every stage of your case, including discovery, motions,

                                   6   and trial. It is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard

                                   7   copy free of charge from the Clerk’s Office. The Court further advises Plaintiff that she also may

                                   8   wish to seek assistance from the Legal Help Center. Plaintiff may call the Legal Help Center at

                                   9   (415) 782-8982 for a free appointment with an attorney who may be able to provide basic legal

                                  10   help, but not legal representation.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 19, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        SALLIE KIM
                                  14                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
